Citation Nr: 0203998	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  00-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from January 1958 to October 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Winston-Salem, North Carolina, which denied 
service connection for disabilities of both hips and for 
disability of the lumbosacral spine.  The RO has since 
granted service connection for degenerative joint disease of 
the lumbosacral spine, a complete grant of the benefit sought 
on appeal.  Accordingly, such issue is no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matter on appeal have been obtained.

2.  Congenital dysplasia of both hips increased in severity 
as a result of in-service trauma.


CONCLUSION OF LAW

Bilateral hip disability was aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 1153 (West 1991 & Supp 2001); 
38 C.F.R. §§ 3.303, 3.306 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal , the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As discussed below, the evidence currently of record is 
sufficient to substantiate the veteran's claim.  Therefore, 
no further development is required to comply with the VCAA 
and the implementing regulations.




Legal Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The report of service enlistment examination, dated in 
December 1957, notes no abnormalities of the spine, lower 
extremities or musculoskeletal system.  A service medical 
entry dated May 1, 1958, shows a diagnosis of acute low back 
strain.  The veteran reportedly developed low back pain while 
digging a trench a few days earlier.  Examination revealed 
slight scoliosis and paravertebral spasm.  There was no 
radiating pain and no reflex or sensory changes of the lower 
extremities.  The veteran was treated for his back complaints 
and entries note he rapidly became asymptomatic.  In January 
1959, the veteran fell approximately seven feet while running 
an obstacle course.  Examination revealed pain and mild 
muscle spasm in the sacroiliac area.  The impression was 
acute back strain.  

Service medical records document no complaint, abnormal 
finding or diagnosis pertaining to either hip.

A private medical record dated in December 1977 notes the 
veteran fell 10 years earlier and dislocated his left hip.  
No other history of joint abnormalities was noted.  Private 
clinical records dated in 1978, 1979 and 1980 also reflect 
the veteran's complaints of left hip pain.

In July 1980, the veteran was admitted to the General 
Hospital of Virginia Beach where he was treated by Dr. 
Cecchino for bilateral inguinal hernias with congenital hip 
dislocation on the left.  The report of hospitalization notes 
the veteran had injured his hip 12 years earlier and had been 
told he required hip replacement.  General Hospital of 
Virginia Beach records dated in September 1980 note 
degenerative arthritis of the left hip with an increase in 
symptoms since a recent fall.  They also note that the 
veteran had a history of left hip trauma 12 years earlier.  
Left hip replacement was performed during the veteran's 
hospitalization in September 1980.

The claims file contains a medical opinion dated in January 
2000 from Dr. Gaines.  Dr. Gaines reviewed the veteran's 
service medical records and noted the in-service entries 
relevant to the back.  Dr. Gaines reported treatment of the 
veteran beginning in 1980 and concluded that the veteran's 
1959 in-service fall could possibly be related to his ongoing 
back problems.  Dr. Gaines also noted the veteran's long 
history of back and hip problems with current evidence of 
degenerative changes and stated that the veteran probably 
should not have been accepted into service with his 
congenital hip dysplasias.  

An April 2000 opinion of M. Bawcom, D.C., is also of record.  
Dr. Bawcom reviewed the medical records in the claims file, 
to include service records.  He noted that by definition the 
congenital malformation of the veteran's hip socket was 
present at the time of his in-service accident, making any 
injury to that area more likely to cause significant damage 
to the pelvis.  Dr. Bawcom noted that the veteran did not 
show evidence of hip dysfunction or derangement prior to his 
1959 in-service fall and that significant derangement of the 
hip had occurred by 1968, allowing for a dislocation.  Dr. 
Bawcom stated that this was an uncommon event, and was more 
likely to occur with changes resultant from an earlier 
injury.  Dr. Bawcom further stated that, 

...it is highly probable that the low back 
strain on 4/58 and the fall on 1/59 marks 
the onset of [the veteran's] chronic low 
back and hip condition.  The severity of 
the injuries coupled with the underlying 
congenital condition certainly make it 
highly probable that the subsequent 
degeneration and chronic dysfunction of 
his low back and hip were as a result of 
the injuries described within the records 
provided.

The veteran underwent a VA fee-basis examination in February 
2001.  The examiner reviewed the claims file.  The examiner 
diagnosed right hip degenerative joint disease due to 
congenital dysplasia, inequalities in the length of the legs 
and favoring of the left hip due to left total hip 
replacement with residual chronic pain and decreased range of 
motion of the right hip, and, advanced degenerative joint 
disease with partial ankylosis and features of femoral head 
avascular necrosis.  The left hip diagnosis was post-
operative total hip replacement with residual chronic 
discomfort and decreased range of motion.  The examiner then 
commented that the veteran had congenital hip dysplasia, 
which led to his left hip dislocation while he ran on the 
beach in 1968.  The examiner indicated there was no mention 
of hip problems in the service medical records available for 
review, but that the veteran himself reported having had hip 
problems while in the service.  The examiner stated that the 
left hip dislocation occurring in 1968 was the start of a 
cycle that led to chronic left hip pain/arthritis and a 
subsequent total hip replacement, and that favoring of the 
left leg led to right hip pain and abnormal weight bearing 
mechanics.  The examiner concluded that,

[g]iving the benefit of the doubt to the 
veteran as to his hip symptoms while in 
the service, it is my opinion that his 
current hip problems are equally likely 
to be due to service related back 
injuries and service related hip 
complaints which in association with his 
underlying hip dysplasias predisposed him 
to dislocation and arthritis.

Analysis

It is undisputed that the veteran's bilateral hip dysplasia 
is a congenital condition which existed prior to service.  

Service medical records are negative for note of left or 
right hip disability or for any specific complaint of hip 
pain or other hip problems.  However, the veteran has given a 
history of ongoing back and hip pain since his in-service 
injuries, and service medical records do document his 
complaints of ongoing pain in the sacroiliac region.  

The claims file contains a chiropractor's opinion to the 
effect that the pre-existing bilateral hip disability was 
aggravated by service trauma.  Moreover, a VA fee-basis 
physician who has examined the veteran and reviewed the 
veteran's pertinent history has concluded that it is as 
likely as not that the veteran's bilateral hip problems are 
related to his documented in-service back injuries and the 
veteran's reported history of in-service hip problems.  The 
claims file contains no competent medical evidence in 
refutation of the medical conclusions that the in-service 
injuries to the veteran's lumbosacral/sacroiliac region 
aggravated congenital dysplasia of both hips so as to result 
in dislocation and degenerative changes of the hips.  
Accordingly, service connection is in order for the veteran's 
bilateral hip disability.


ORDER

Service connection for a bilateral hip disability is granted.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

